Servers, Ch. J.
i.. evidence: sions. " This cause is submitted to this court upon the following statement of facts: “ It is hereby stipulated and agreed that the above entitled action shall be tried on the appeal to the Supreme Court of Iowa, on the following agreed statement of facts:
i£ A trial of said cause was had to the court at the April term, 1875. The plaintiff proved his title by introducing the original deeds conveying the lands in controversy from the treasurer of Sioux county to Cyrus Ames, and from Cyrus Ames to Fulton & Scribner, and from Fulton & Scribner to the plaintiff.
“ The defendant did not introduce his original deeds, or copies of the. same, but admitted that the abstract attached to' *112plaintiff’s petition was correct so far as it showed title in defendant from tbe United States, and introduced said abstract in evidence so far as it showed title in him; a copy of which is annexed to plaintiff’s petition, marked exhibit “A.”
“He then introduced in evidence a tax receipt from the treasurer of Sioux county, dated February 6th, 1869, to show that the taxes of the land in question, for the year 1868, had been paid by defendant before the sale of said land. The plaintiff objected on the ground that the defendant had not shown title in himself. The objection was overruled by the court and the plaintiff duly excepted.”
As the abstract of title attached to the petition showed that the defendant was the owner of the land in controversy at the time it was sold for taxes, we see no necessity for the introduction of the patent or deeds. In substance, the plaintiff, by filing the abstract, admitted it to be correct and that defendant was the owner of the legal title at the time of the tax sale. The presumption is that such title remained in the defendant until the contrary is shown. The title being thus for the purposes of this action admitted there was no necessity to introduce evidence to prove what was admitted of record.
Affirmed.